IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


JOSHUA HARTMAN AND ASHLEY                : No. 187 MAL 2016
HARTMAN,                                 :
                                         :
                 Petitioners             : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
           v.                            :
                                         :
                                         :
THE ZONING HEARING BOARD OF              :
CUMRU TOWNSHIP,                          :
                                         :
                 Respondent              :
                                         :
ST. FRANCIS HOME AND CUMRU               :
TOWNSHIP,                                :
                                         :
                 Intervenors             :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of June, 2016, the Petition for Allowance of Appeal is

DENIED.